Citation Nr: 1216988	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to April 1954.  He died in June 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the VA Regional Office (RO) in Hartford, Connecticut, that denied entitlement to service connection for the cause of the Veteran's death.  

At a November 2009 hearing before a decision review officer, the representative indicated that the appellant was also seeking entitlement to dependency and indemnity compensation benefits, death pension benefits, and accrued benefits.  Those issues were listed as on appeal in a January 2010 supplemental statement of the case and were certified for the Board's review in the Form 8 dated in March 2010.  

Significantly, without a rating decision specifically denying the additional benefits listed on the January 2010 supplemental statement of the case, those issues are not before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Indeed, VA has yet to issue a statement of the case on these matters, and it is improper to announce decisions in a supplemental statement of the case where that issue has not previously been the subject of a statement of the case.  38 C.F.R. § 19.31 (2011).  Hence, the Board cannot adjudicate these additional claims.  The Board will, however, refer these issues to the RO for appropriate consideration and formal adjudication.

Please note this case has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011).

For reasons set forth below, the issues are REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the appellant should further action be required.  


REMAND

At the time of the Veteran's death in June 2007, service connection was in effect for residuals of a subtotal gastrectomy, rated as 60 percent disabling from 1963; and for an anxiety reaction with a mild psychophysiologic cardio-vascular reaction, rated as noncompensably disabling.  

The Veteran's death certificate reflects that he died of coronary artery disease at Lawrence and Memorial Hospital in New London, Connecticut in June 2007.  An autopsy was not performed.  Other than the coronary artery disease, there were no disorders listed as contributing to or causing the Veteran's death.  Unfortunately, there are no records from Lawrence and Memorial Hospital in the claims file.  Hence, further development is required.

At a June 1954 VA compensation examination it was noted that the Veteran reported a history of "high blood pressure."  Examination did not reveal any elevated blood pressure readings and the examiner diagnosed no evidence of cardiovascular disease.

The Veteran's blood pressure was normal at July 1959 and March 1964 VA examinations, and a pertinent diagnosis was not offered. 

At a January 1968 VA compensation examination the Veteran demonstrated elevated blood pressure readings of 160/100 in the left arm, and 150/92 in the right arm when seated.  A pertinent diagnosis was not offered.

The appellant and her representative essentially maintain that the Veteran's death was at least hastened by his service-connected disabilities.  Unfortunately, there is little information of record with regard to the Veteran's physical status for the last several years of his life.  The ratings for the gastric residuals and for the anxiety reaction had been static for many years preceding the Veteran's death, and there is no indication of record that he ever sought increased ratings for either service-connected disability.  

Submitted at the November 2009 RO hearing, however, was a statement from a physician's assistant with the Connecticut Army National Guard.  He reported reviewing the Veteran's medical records from VA and Lawrence and Memorial Hospital and finding no evidence to justify the final emergency department diagnosis of coronary artery disease.  He noted the Veteran had a very significant medical history of gastrointestinal disease, including a large scar over the large part of the chest and abdomen from previous gastrointestinal surgery.  The physician's assistant stated there was no evidence of the Veteran having received treatment for any cardiac-related disease and remarked the Veteran was not taking any medicine for heart-related problems at the time of death.  The physician assistant concluded that "based on the records examined and without a post-mortem examination, it would be difficult to determine exactly what [the Veteran] died from."

At the hearing itself, the Veteran's son indicated that he talked with Dr. C, the attending physician in the emergency room in June 2007.  The son indicated that a brother talked to Dr. C after the physician remarked that it was "obvious" the Veteran had had previous heart surgery.  The son recalled his brother informed the doctor that the Veteran had not previously had heart surgery but the physician referred to the Veteran having "a scar from his sternum to his crotch. . . ."  He recalled talking to Dr. C and asking him about modifying or changing the cause of death on the death certificate but "you know, without many lawyers involved there was no way that that gentleman was going to change that."  

The representative argues in her informal hearing presentation in April 2012 that the Veteran's service-connected disorders "would definitely render him less able to combat illness or disease. . . ."  

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following actions:  

1.  The Lawrence and Memorial Hospital in New London, Connecticut, should be contacted and asked to provide any records it has in its possession pertaining to the emergency room death of the Veteran on June [redacted], 2007.  If no such records are available, this should so be indicated.  

2.  The appellant should be asked to provide more information with regard to the healthcare the Veteran sought for the years preceding his death in 2007.  They should be asked to provide names and addresses of any healthcare professionals who may have treated the Veteran since his separation from active duty.  All appropriate action should be taken to obtain the records from any healthcare professionals indicated.  

3.  VA should attempt to contact Dr. Carola at the Lawrence and Memorial Hospital in New London, Connecticut, for the purpose of obtaining any information with regard to his recollection as to any conversation he might have had with members of the Veteran's family around the time of the Veteran's death in June 2007.  He should be asked to provide as much information as possible with regard to his recollections of the Veteran's emergency room visit at the Lawrence and Memorial Hospital, on June [redacted], 2007.  

4.  Thereafter, the entire claims file should be forwarded to an appropriate VA physician for the purpose of obtaining an opinion addressing the relationship, if any, between the Veteran's death and his service-connected disabilities.  The reviewing physician must be given access to review this remand, the claims folder and Virtual VA.  The reviewer should then opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's service-connected disabilities were the immediate or underlying cause of death, or etiologically related thereto.  If not, is it at least as likely as not that the Veteran's service connected disorders caused or contributed substantially or materially to cause his death, or that they aided or lent assistance in the production of death.  A complete rationale for any opinion expressed must be provided.  If the examiner cannot offer an opinion without resort to speculation, he or she should so state and explain why.  The Board emphasizes that "a contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  

5.  Thereafter, VA must readjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted to the appellant's satisfaction, she and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as to any final outcome warranted.    The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	DEREK BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



